150 U.S. 468 (1893)
CONNECTICUT MUTUAL LIFE INSURANCE COMPANY
v.
AKENS.
No. 100.
Supreme Court of United States.
Argued and submitted November 22, 23, 1893.
Decided December 4, 1893.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF PENNSYLVANIA.
*470 Mr. George W. Guthrie for plaintiff in error.
Mr. D.B. Kurtz and Mr. C.H. Akens filed a brief for defendant in error.
*473 MR. JUSTICE GRAY, after stating the case, delivered the opinion of the court.
This case is governed by a uniform series of decisions of this court, establishing that if one whose life is insured intentionally kills himself when his reasoning faculties are so far impaired by insanity that he is unable to understand the moral character of his act, even if he does understand its physical nature, consequence, and effect, it is not a "suicide," or "self-destruction," or "dying by his own hand," within the meaning of those words in a clause excepting such risks out of the policy, and containing no further words expressly extending the exemption to such a case. Life Ins. Co. v. Terry, 15 Wall. 580; Bigelow v. Berkshire Ins. Co., 93 U.S. 284; Insurance Co. v. Rodel, 95 U.S. 232; Manhattan Ins. Co. v. Broughton, 109 U.S. 121; Connecticut Ins. Co. v. Lathrop, 111 U.S. 612; Accident Ins. Co. v. Crandal, 120 U.S. 527.
*474 In the case at bar, the first two instructions requested were exactly like those held to have been rightly refused, and the modified instruction given upon the third request was substantially like that held to have been rightly given, in Terry's case, in which the words of the exemption were "die by his own hand." That decision was followed and approved in Rodel's case and Lathrop's case, in each of which the words were the same; and in Broughton's case, in which the words were "die by suicide," and the court, treating the two phrases as equivalent, expressed the opinion that "the rule so established is sounder in principle, as well as simpler in application, than that which makes the effect of the act of self-destruction, upon the interests of those for whose benefit the policy was made, to depend upon the very subtle and difficult question how far any exercise of the will can be attributed to a man who is so unsound of mind that, while he foresees the physical consequences which will directly result from his act, he cannot understand its moral nature and character, or in any just sense be said to know what it is that he is doing." 109 U.S. 131.
In Crandal's case, it was accordingly held that a policy of insurance against "bodily injuries, effected through external, accidental, and violent means," and occasioning death or complete disability to do business, but excepting "death or disability caused wholly or in part by bodily infirmities or disease, or by suicide or self-inflicted injuries," covered death by hanging one's self while insane; the court saying, "If self-killing, `suicide,' `dying by his own hand,' cannot be predicated of an insane person, no more can `self-inflicted injuries'; for in either case it is not his act." 120 U.S. 532.
In the policy in suit, the clause of exemption is in these words: "Suicide.  The self-destruction of the assured, in any form, except upon proof that the same is the direct result of disease or of accident occurring without the voluntary act of the assured."
It was argued that the word "self-destruction," as here used, was more comprehensive than "suicide," and included an intentional, though insane, killing of one's self. But the two words are treated as synonymous in the very clause in question, *475 as well as in the former opinions of this court. The act, whether described by words of Saxon or of Latin origin, or partly of the one and partly of the other  "dying by his own hand," "self-killing," "self-slaughter," "suicide," "self-destruction"  without more, cannot be imputed to a man who, by reason of insanity, (as is commonly said,) "is not himself."
The added words "in any form" clearly relate only to the manner of killing; the word "disease," unrestricted by anything in the context, includes disease of the mind, as well as disease of the body; and the concluding words "the voluntary act of the assured" point to the act of a person mentally capable of controlling his will. The clause contains no such significant and decisive words as "die by suicide, sane or insane," as in Bigelow v. Berkshire Ins. Co., 93 U.S. 284; or "by suicide, felonious or otherwise, sane or insane," as in Travellers' Ins. Co. v. McConkey, 127 U.S. 661.
Upon that part of the clause, which requires "proof that the same is the direct result of disease or of accident occurring without the voluntary act of the insured," it was argued that such proof must be furnished to the company as part of the preliminary proof of death; and also that evidence that the mental condition of the insured, at the time of the self-destruction, was of the character which the court below held to render him irresponsible for his act, was not sufficient proof that the self-destruction was the result of disease or accident. But the word "proof" here clearly means, not the proof required as a preliminary to bringing suit on the policy, but the proof necessary to establish the liability of the insurer. And in making out such proof, the plaintiff is entitled to the benefit of the presumption that a sane man would not commit suicide, and of other rules of law established for the guidance of courts and juries in the investigation and determination of facts. Travellers' Ins. Co. v. McConkey, 127 U.S. 661, 667.
Judgment affirmed.
MR. JUSTICE HARLAN and MR. JUSTICE SHIRAS did not sit in this case, or take any part in its decision.